  ,I 2:19-cr-00877-CCC Document 60 Filed 03/13/20 Page 1 of 2 PageID: 1337
 Case



                       UNITED STATES D_ISTRICT COURT
                          DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                       Hon. Claire C. Cecchi


                  V.

                                               Criminal No. 19-877
MATTHEW BRENT GOETTSCHE
[DEFENDANT TWO]
JOBADIAH SINCLAIR WEEKS
JOSEPH FRANK ABEL                                COMPLEX CASE ORDER
SILVIU CATALIN BALACI                         & ORDER FOR CONTINUANCE


      This matter having come before the Court on the application of the

United States, by Craig Carpenito, United States Attorney for the District of

New Jersey (by Jamie L. Hoxie, David W. Feder, Anthony P. Torntore, Assistant

U.S. Attorneys, appearing); for an order granting a continuance of proceedings

in the above-captioned matter; and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      1.     This case is an unusual or complex case within the meaning of the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(ii), in light of the number of

defendants, the nature of the prosecution, and the existence of novel questions

of fact and law such that it is unreasonable to expect adequate preparation for

pretrial proceedings or for the trial itself within 70 days.

      2. The discovery in the case is expected to be voluminous, consisting of,

among other things, the review of nearly two million electronic records, several

                                          1
  / 2:19-cr-00877-CCC Document 60 Filed 03/13/20 Page 2 of 2 PageID: 1338
 Case



different images and extractions of over 80 digital devices that have been

seized, and the reconstitution and review of copies of website servers, and

additional time is necessary to ensure that, taking into account the exercise of

diligence, defense counsel have sufficient time to review and inspect discovery

and further investigate the charges in this matter.

      3.    As a result of the foregoing, pursuant to 18 U.S.C.         §   3161(h)(7)(A)

and (h)(7)(B)(ii) and (iv), the ends of justice served by the granting of this

continuance outweigh the best interests of the public and the defendants in a

speedy trial.

      IT IS, therefore, on this       i3          day of March, 2020,

      (1)       ORDERED that this action be, and hereby is, continued until

May 11, 2020, and it is further

      (2)       ORDERED that the period from the date of this order through

May 11, 2020 be and it hereby is excluded in computing time under the Speedy

Trial Act of 1974, 18 U.S.C.   §   3161 et seq.




                                           Honorable Claire C. Cecchi
                                           United States District Judge




                                             2.
